Title: To John Adams from John Quincy Adams, 17 November 1795
From: Adams, John Quincy
To: Adams, John


N. 15. I think.
My Dear Sir
London November 17. 1795.

After a detention of twenty days at Helvoetsluys, and a pleasant passage of twenty four hours from thence to Margate I arrived here on the morning of the 11th: instt: The state of the business on which I came, will be known to you before the receipt of this Letter.
An English paper that I saw at Rotterdam on the day of my departure from the Hague gave me the first information of Mr: Randolph’s resignation. On my arrival here I found a story of its supposed occasion, for which I fear there is too much foundation though I think it must have received high aggravations from those who make little scruple of divulging it. At present I can only suspend my judgment upon the degree of misconduct chargeable on him, and still hope that he was never influenced by motives more criminal than those of a misguided party spirit. I shall reserve for a future letter some observations relative to the means of influence used by a foreign power in the United States and confine myself in this to such observations as have occurred to me on the state of affairs in those parts of Europe the most interesting to our Country.
The new french legislature assumed its functions on the 27th: of last month. No account of any very important transaction by them has yet reached this Country. The members of the Executive directory are Lareveillere Lepeau, Letourneur, Rewbell, Barras, and Carnot. The last was chosen to replace Sieyes who was in the first appointment by a small majority, and declined.
Carnot was a member of Robespierre’s Committee of public safety; and I think the only one remaining alive who has not been under arrest by order of the Convention; a fate which he very narrowly escaped not more than four months ago. He was then spared as was said on account of his military merit, as the design of the campaign which terminated in the conquest of the Netherlands is attributed to him.
The fluctuation of fortunes and reputations is equally remarkable in the choice of the other members, and even in the consideration of persons who were not chosen. Boissy d’Anglas, Cambaceres, Lanjuinais, Henry Lariviere, the demi-gods of the month of June, are out of the question. The reason is that they were not forward in support of the decrees of reelection, which produced the late convulsion; and the most recent services are the only ones remembered.
If the tone of the Directory can be anticipated by any consideration of the character of its members, it will not be remarkable for stability or harmony. The only man whose personal character can give him any pretensions to power, the only one whose conduct has a system for its basis, Sieyes, refused the seat that was offered him. It was a place he said which required that its holder should possess the general confidence, and no man could be more unfit for it, than him, against whom all the parties without exception since the beginning of the Revolution had pointed as a mark.
Did Sieyes imagine that any other man in France, possessed the general confidence, or ever could possess it more than three months together?—No; for independent of his experience, it is not understanding or sagacity that are his deficiencies. Could he be serious when he represented himself as having been the special mark of all the successive factions?—he?—Sieyes?—the only man of note whom every successive faction has spared. The only man extant, who from the day when the first Constituent Assembly met to the present, has been openly or unseen concerned in the most important affairs. The man whose mere existence at this day, is a standing miracle, and amounts to proof that there are no universalities in nature, and that every thing has an exception? No. No. he certainly knew better.
But he was determined to refuse, and some reason he must give. This was a very good one to profess; it contained an eulogium of himself without offending others. It had a natural tendency to increase his influence with those who believed his assertion, if any such there were, and as to those who did not believe him, it may be supposed they were very indifferent whether he spoke the truth or not.
From my arresting your attention so long, and repeatedly upon the motions of this one Man, I hope you will not think I give him an importance that he does not deserve. To speak my mind freely, I consider him as the main spring of the french external policy. I believe further that his policy as respects the United States, is of a tendency as pernicious to them, as if it had been invented in the councils of the Prince of Darkness.
In the present instance he avoids a station of show, as he has always uniformly done; he remains in the Council of five hundred, and will be satisfied with having the great portion of Executive management really in his hands. He is so much of a metaphysician that he values the substance more than the appearance of power, and he secures to himself the advantage of protection from the most imminent hazards that may attend new Revolutions.
The new Legislature did not assemble under the fairest auspices that could be wished. A civil war in the heart of Paris, but a few days before stifled in blood, a paper currency depreciated to the lowest extreme of sufferance; an expence of more than an hundred daily millions to support, and defeat, a word of which they had almost lost the use attending their armies. Internal discord can scarcely be mentioned as one of their distresses, because it has become their ordinary state, and its evils have lost their horror in their frequency, but dissension with their new allies, may be added to the list of the embarassments under which they have yet the courage to retain a compulsive hold of the public helm.
The armies of Sambre and Meuse and of Rhine and Moselle, commenced the campaign, by a splendid passage of the Rhine; the Austrians retreated before them, until they had drawn them out into great dispersion, by the extent of territory they abandoned to them. Raised to the highest pitch of imprudence the security which fifteen months of victory had inspired, and finally fell upon them with such a concentered impetuosity, that it may be doubted whether the Rhine itself will again suffice them for a frontier.
The alliance with the Dutch Republic was a Treaty between the Lion and the Lamb; they dictated its terms; they made the conditions as burdensome to their friends and as profitable to themselves, as was within the sphere of possibility; they have been rigorous in exacting the payment of the stipulated tribute, even beyond the force of the compact, and they still openly complain that the Hollanders do not fulfill their engagements.
With all this, the patriotic administration in the Netherlands, still celebrate as of course the first year of Batavian Liberty. They are however at length seriously alarmed. They expect an attack from a corps under the hereditary prince of Orange; they are afraid of Prussia, afraid of England; afraid of their own people, and complain that even their supplications to France for help, do not meet with proper success. Just before I came away the Provincial Assembly of Holland had resolved upon several measures as energetic, as they ventured to adopt, in order to call forth the force of the Country in their own defence. All this is well enough for those who are now in place; but that Republic, politically speaking, is to use the french phraseology, essentially an obedient, not a deliberative body. Their necessary character is merely passive.
The prospects of France and of Holland appear under an aspect so gloomy, that if considered only in that point of view, they might be expected soon to be at the mercy of their enemies, and the high church politicians of Europe, do not cease to hope that it will very shortly prove so; that the french revolution will close with as much violence and rapidity as it commenced, and that the visionary vapours of Republicanism will vanish without leaving a particle behind them to obscure the glowing meridian of Royalty.
If I fully participated in the opinion of this probability, it would be a subject of real anxiety to my mind. I know too well the real disposition of the anti-republicans of Europe, towards the United States to wish them a complete eventual triumph in their present contest. Their principles are as hostile to our interests as the policy of their antagonists. An American who has nothing but the real welfare of his Country at Heart can only say to them "a curse plague on both your Houses."
But in observing the situation of this Country there are many other circumstances that enter into the consideration of the probable event. The democratic principles in their wildest extreme, are widely diffused among the people. The war between the different orders of Society exists in the heart of every individual, and it is the more inveterate because it is still compressed.—The last Harvest has been indifferent, and before the revolution of the Season, a great scarcity of provisions, if not a real famine is considered as inevitable. The uneasiness and discontent which has been produced by the War has naturally mingled with the revolutionary principles and designs; but hitherto an occasion had been wanting to connect them closely with the pursuits of the opposition leaders. That occasion seems to be now furnished, and it gives a consistency to the party adverse to the Government, that is really formidable.
Since the acquittal of the persons who were tried about a twelve-month since for high treason, the revolutionary partizans have renewed their efforts with a vigour and industry animated by that event. Petitions for Peace have been made the occasion of frequent popular meetings, and the system of degrading the Government in the public opinion has been followed, with considerable ability and success. The king was insulted in a manner hitherto without example on the first day of the present Session of Parliament: the Ministers were alarmed, and have introduced two bills the one for the security of the royal person, and the other for preventing seditious meetings and assemblies. These measures tend so materially to abridge the right of political discussion, that the leaders of Opposition have thought they would furnish the means of exciting a flame throughout the kingdom. The parliamentary minority against the bills, as far as yet appears is extremely feeble. In the Lords it does not amount to ten, and in the Commons barely exceeds forty. But the popular opinion in the capital especially seems strongly decided against the bills, and yesterday a meeting of the inhabitants of Westminster was held, and a petition against the bills was agreed to. The meeting was held in the open air before Westminster Hall, and I had an opportunity of observing a specimen of English Democracy. The number of people assembled, is said by one party to have amounted to fifty or sixty thousand and by the other to have been less than four thousand. The difference discovers what opposite effects a party spirit produces in opinions. My own judgment before I heard the statement on either side was that there might be about ten thousand.
The Duke of Bedford, Fox, Sheridan and Grey harangued the People, amid their continual acclamations. I could not hear a syllable of what they said, and many of the loudest applauders, were in the same predicament. The approbation which was intended for the general object, must have been transferred upon trust to the particular sentiments that were uttered.
Similar petitions will be obtained from other parts of the Country. The effects of the measures upon the feelings of the People at any distance from the metropolis cannot yet be known; they will probably not be so favourable to the opposition as in the Capital, nor be sufficient to divert the Ministers from their purpose.
The opposition in Parliament have gone so far as to say that the bills are violations of the fundamental privileges of the Nation, and to express their hopes that if they should pass into Laws, the People will resist their execution. From various circumstances it appears not improbable that this will be attempted; that an appeal to the military force of the Government will become necessary, and it has been hinted to me that the dependence upon the disposition of the troops is precarious.
It was an appeal to the military, which was imprudently made in France that first betrayed the weakness of that Government and produced the Revolution. With so recent an example before their eyes it can scarcely be supposed that the Ministry here will venture upon recurring to that resource without being fully convinced that the urgency is great, and without taking all the measures in their power at least to render it effectual. The experiment alone will be a strong proof of extremity in the times, and among the friends of the Government there are some who do not disguise the opinion that there is something of desperation in the measures that are adopted, and which they say will inflexibly be pursued.
All the branches of the Government are firm, united, and determined. Yet it is undeniable that their situation is violent: the only danger to which they are exposed is a popular convulsion in the capital; but when it is considered to what a head the disaffection here has progressed, and what the further effect of a probable distressing scarcity may be, it is impossible to say that their strength will hold out until the resources of their external enemies shall be entirely exhausted so as to leave them altogether at their discretion.
This view of European affairs is given with as much accuracy and impartiality, as my own judgment can warrant, and I must confess that it coincides with the opinions of scarcely any one person with whom I have occasion to converse. The hopes and expectations of one party, designated above by the denomination of high church politicians, have already been mentioned. On the other hand if the opposite partizans were to be believed, the final and unqualified triumph of the french Republic over all her enemies must be at hand, and a total Revolution of Government in this Country would be infallible before the close of the year. Believing these opinions on both sides to be widely distant from the truth, I cannot but observe with pain that the latter is too generally shared by those of my Countrymen, with whom I meet. Their accounts to their friends in America must differ essentially from mine, and time alone will discover whether their statements will be justified by the course of Events.
The speech of the british king, at the opening of Parliament indicates the determination to continue the War. Should the french armies be compelled to recross the Rhine entirely, it is probable that the Emperor will not listen to any terms of Peace that France can at this time be expected to propose; and as soon as it shall appear what resource the french Government can substitute instead of the Assignats, which must soon totally fail an opinion may be formed whether more than a single campaign is still to be anticipated.
The Austrian Netherlands by one of the last decrees of the Convention were annexed to the french Republic. There is not the smallest probability that the Emperor will submit to such a condition for a Peace, and it is unquestionable that the general disposition of the People in those Provinces is altogether adverse to such an union. The restoration of Corsica, an indemnity of four millions sterling, and a stipulation to limit the naval force of this island, are mentioned as the terms upon which the french government have declared their disposition to conclude a Peace with Britain. They know little of the dispositions of any party in this Country, if they seriously think of demanding the last or even the second of these points. Two Commissioners came over some time since, whose ostensible object was an exchange of prisoners. One of them is yet here: the other is said to have returned to Paris for further instructions. It is questionable however whether their mission extended to the power of negotiating for Peace.
I remain as usual, with the most grateful affection, your Son.
John Q. Adams.